Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 1 of 41 PageID: 598




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

                                   X

NEW JERSEY COALITION OF
AUTOMOTIVE RETAILERS,                            NO. 3:18-cv-14563
INC., a non-profit New Jersey
Corporation,                              (Document Filed Electronically)

              Plaintiff,

v.

MAZDA MOTOR OF AMERICA, :
INC.,

              Defendant.
                                  X


  BRIEF ON BEHALF OF PLAINTIFF NEW JERSEY COALITION OF
 AUTOMOTIVE RETAILERS, INC. IN OPPOSITION TO DEFENDANT
MAZDA MOTOR OF AMERICA, INC.'S SECOND MOTION TO DISMISS


                                   WILENTZ, GOLDMAN & SPITZER, P.A.
                                   90 Woodbridge Center Drive
                                   Suite 900, P.O. Box 10
                                   Woodbridge, New Jersey 07095
                                   Attorneys for Plaintiff New Jersey Coalition
                                   of Automotive Retailers, Inc.

DANIEL J. KLUSKA, ESQ.
    Of Counsel and On the Brief

SAMANTHA J. STILLO, ESQ.
    On the Brief




#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 2 of 41 PageID: 599




                             TABLE OF CONTENTS
                                                                            PAGE

PRELIMINARY STATEMENT                                                          1

STATEMENT OF FACTS                                                             3

        A.    The Parties.                                                     3

        B.    The New Jersey Legislature Enacted The New Jersey Franchise
              Practices Act Nearly Fifty Years Ago To Protect Franchisees
              From Abusive Practices Of Franchisors.                           5

        C.    Mazda Implements A Brand Experience Program That Creates
              Price Differentials Through Discounts Or Bonuses And Denies
              Benefits To Mazda Dealers That Do Not Comply With Certain
              Facility Obligations.                                            8

        D.    NJ CAR Filed The Present Action Alleging That The Mazda
              Brand Experience Program Violates The Franchise Practices
              Act.                                                            11

        E.    The Court Granted Mazda's Initial Motion To Dismiss The
              Complaint Without Prejudice Based On Its Finding That NJ
              CAR Lacks Standing to Plead Its Claims Against Mazda.           12

        F.    The Third Circuit Court Of Appeals Reversed The Court's Order
              And Held That NJ CAR Has Associational Standing                 13

        G.    The Court Of Appeals Denied Mazda's Petition For Rehearing
              Seeking In Part A Review Of Its Decision On The Third Hunt
              Factor                                                          15

STANDARD OF REVIEW                                                            15

LEGAL ARGUMENT                                                                16

I.      MAZDA'S SECOND MOTION TO DISMISS SHOULD BE DENIED
        BECAUSE NJ CAR HAS ASSOCIATIONAL STANDING TO BRING
        THIS ACTION                                        16

        A.    The Third Circuit Court Of Appeals Has Already Held That NJ
              CAR Has Associational Standing To Bring This Action             16


#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 3 of 41 PageID: 600




        B.    NJ CAR Satisfies The Third Prong Of The Associational
              Standing Test Because Its Lawsuit Seeking Solely Declaratory
              and Injunctive Relief Does Not Require Individual Member
              Participation.                                                 18

II.     MAZDA'S SECOND MOTION TO DISMISS SHOULD BE DENIED
        BECAUSE MAZDA IS FORECLOSED FROM RAISING A
        STATUTORY STANDING ARGUMENT IN THIS MOTION, AND IN
        ANY EVENT, NJ CAR HAS THE RIGHT TO SUE MAZDA ON BEHALF
        OF ITS MEMBERS                                      25

        A.    Mazda Is Barred From Raising A Statutory Standing Argument
              On Its Successive Motion To Dismiss Under The Federal Rules
              Of Civil Procedure.                                            25

        B.    NJ CAR Has The Right To Sue Mazda Based On Its Violations
              Of The Franchise Practices Act                                 28

CONCLUSION                                                                   34




                                         ii
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 4 of 41 PageID: 601




                            TABLE OF AUTHORITIES
                                                                             PAGE
Cases
Bankers Trust Co. v. Bethlehem Steel Corp.,
  761 F.2d 943(3d Cir. 1985)                                                   .17
Bosland v. Warnock Dodge, Inc.,
  197 N.J. 543 (2009)                                                            5
Camden County Historical Soc'y v. Dep't of Trans.,
  371 F. Supp. 3d 187 (D.N.J. 2019)                                             17
Chem Serv., Inc. v. Envtl. Monitoring Sys. Lab.-Cincinnati of U.S. E.P.A.,
  12 F.3d 1256 (3d Cir. 1993),                                                  28
Comite de Apoyo a los Trabajadores Agricolas v. Perez,
  148 F. Supp. 3d 361 (D.N.J. 2015)                                             19
Contractor's Ass'n of E. Pa., Inc. v. City of Phila.,
  735 F. Supp. 1274 (E.D. Pa. 1990)                                             20
Contractors Ass'n of E. Pa. v. City of Phila.,
  945 F.2d 1260 (3d Cir. 1991)                                                  20
Duke v. All Am. Ford, Inc.,
  2018 WL 3596274 (App. Div. 2018)                                               5
Eulitt ex rel. Eulitt v. Me., Dep't of Educ.,
  386 F.3d 344(1st Cir. 2004)                                                   17
Fowler v. UPMC Shadyside,
  578 F.3d 203(3d Cir. 2009)                                                    16
General Motors Acceptance Corp. v. Cahill,
  375 N.J. Super. 553 (App. Div. 2005)                                           5
Goffe v. Foulke Mgmt. Corp.,
  238 N.J. 191 (2019)                                                            5
Gross v. TJH Auto. Co.,
  380 N.J. Super. 176 (App. Div. 2005)                                           5
Harju v. Olson,
  709 F. Supp. 2d 699 (D. Minn. 2010)                                           31
Hospital Council of W. Pa. v. City of Pittsburgh,
  949 F.2d 83(3d Cir. 1991)                                                  19, 20



#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 5 of 41 PageID: 602




Hunt v. Wash. State Apple Advert. Comm'n,
  432 U.S. 333 (1977)                                                 passim
In re New Jersey State Contract A71188,
   422 N.J. Super. 275 (App. Div. 2011)                                    5
International Union, UAW v. Brock,
   477 U.S. 274 (1986)                                                    33
Leyse v. Bank of Am. Nat'l Ass'n,
  804 F.3d 316 (3d Cir. 2015)                                      26, 27, 28
Maertin v. Armstrong World Indus.,
 241 F. Supp. 2d 434, 445 (D.N.J. 2002)                                   15
Montone v. City of Jersey City,
 709 F.3d 181 (3d Cir. 2013)                                              29
NAACP v. Alabama ex rel. Patterson,
 357 U.S. 449 (1958)                                                      30
New Jersey State AFL-CIO v. State of N.J.,
  747 F.2d 891 (3d Cir.1984)                                              32
NJ CAR v. DaimlerChrysler Motors Corp.,
  107 F. Supp. 2d 495 (D.N.J. 1999)                                     5, 24
NJ CAR v. Ford Motor Co. d/b/a Lincoln Motor Co.,
  Docket No. MER-L-234-20 (Law Div. 2020)                                  5
NJ CAR v. Mazda Motor of Am., Inc.,
  957 F.3d 390 (3d Cir. 2020)                                         14, 17
Oxford Assocs. v. Waste Sys. Auth. of E. Montgomery County,
  271 F.3d 140 (3d Cir. 2001)                                             29
Pennsylvania Fed'n v. Norfolk S. Corp. Thoroughbred Ret.
  Inv. Plan of Norfolk S. Corp.,
  2004 WL 228685 (E.D. Pa. Feb. 4, 2004)                                  31
Pennsylvania Prison Soc'y v. Cortes,
  622 F.3d 215 (3d Cir. 2010)                                             19
Schering Corp. v. FDA,
  51 F.3d 390 (3d Cir. 1995)                                              29
Self-Ins. Inst. of Am., Inc. v. Korioth,
  993 F.2d 479 (5th Cir. 1993)                                            31


                                           -iv-
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 6 of 41 PageID: 603




Shell Oil Co. v. Marinello,
  63 N.J. 402 (1973)                                                       6
Southern Illinois Carpenters Welfare Fund v.
  Carpenters Welfare Fund of Illinois,
  326 F.3d 919 (7th Cir. 2003)                                            31
United Food & Comm. Workers Union Local 751 v.
 Brown Group, Inc.,
  517 U.S 544 (1996)                                                  19, 30
Wallach v. Eaton Corp.,
 837 F.3d 356 (3d Cir. 2016)                                              27
Westfield Ctr. Serv. v. Cities Serv. Oil Co.,
 158 N.J. Super. 455 (Ch. Div.), supplemented,
 162 N.J. Super. 114 (Ch. Div. 1978), aff d and remanded,
 172 N.J. Super. 196 (App. Div. 1980), aff d, 86 N.J. 453 (1981)           6
Statutes
28 U.S.C. § 2201                                                          29
29 U.S.C. § 1132                                                          31
N.J.S.A. 56:10-10                                                         30
N.J.S.A. 56:10-2                                                           5
N.J.S.A. 56:10-3(c)                                                      4, 5
N.J.S.A. 56:10-7.2                                                         7
N.J.S.A. 56:10-7.4(h)                                                 11, 21
N.J.S.A. 56:10-7.4(j)                                              11, 21, 22
N.J.S.A. 56:10-7.4(1)                                              11, 21, 23
Rules
Fed. R. Civ. P. 12(b)(1)                                           12, 15, 27
Fed. R. Civ. Pro. 12(g)(2)                                            26, 27
Rule 12(b)                                                            26, 27
Rule 12(b)(6)                                                         15, 27
Rule 12(c)                                                            27, 28
Rule 12(h)(2)                                                         26, 27
Rule 12(h)(3)                                                             26

                                       -v-
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 7 of 41 PageID: 604




Rule 7(a)                                                            .27, 28
Other Authorities
Assembly Bill 2063 (1971)                                                 6
P.L. 2011 c. 66, § 2                                                      7




                                    -vi-
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 8 of 41 PageID: 605




                          PRELIMINARY STATEMENT

         Plaintiff New Jersey Coalition of Automotive Retailers, Inc. ("NJ CAR")

submits this brief in opposition to defendant Mazda Motor Company of America,

Inc.'s ("Mazda") second motion to dismiss. Mazda's subsequent, and frivolous,

attempt to dispose of the meritorious complaint against it consists of a recycled

argument that the Third Circuit Court of Appeals has already rejected and decided

in NJ CAR's favor and an argument that it is barred from making at this time under

the Federal Rules of Civil Procedure. Nevertheless, Mazda's contentions also fail

on their merits even if the Court were to consider them, and thus the motion to

dismiss should be denied.

        In its first motion to dismiss, Mazda solely argued that NJ CAR lacks

associational standing to bring this case on behalf of its dealer members because it

fails to satisfy any of the three prongs of the Supreme Court's associational

standing test. The Court granted Mazda's motion after finding that NJ CAR did

not satisfy the second prong, and made no finding as to the third prong,

acknowledging that each prong must be fulfilled for there to be standing.

        NJ CAR appealed from the Court's dismissal order, and the parties again

argued whether NJ CAR met both the second prong and third prong of the

associational standing test. In a precedential opinion, the Third Circuit Court of

Appeals reversed the Court's order dismissing the complaint. The Court of


                                         1
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 9 of 41 PageID: 606




Appeals could not have been clearer in its ruling: its "holding to the conclusion

that [NJ CAR] has association standing to bring this case."               And if its

unambiguous holding was not sufficiently clear, it thereafter denied Mazda's

petition for rehearing that sought, in part, reconsideration of the third prong of the

associational standing test.

        Having failed to persuade the Court of Appeals that NJ CAR lacks

associational standing to bring this case, on remand, Mazda seeks to re-argue

before the Court that NJ CAR fails to meet the third prong of the associational

standing test. Mazda's argument should be wholly disregarded under the law of

the case doctrine and stare decisis principles; the Court is bound by the Court of

Appeals' decision, and any decision granting the motion on this basis would be

diametrically opposed to the Court of Appeals' holding that NJ has associational

standing. In any event, NJ CAR readily satisfies the third prong of the test because

its claims and the declaratory and injunctive relief it seeks here do not require the

participation of individual members in the lawsuit; rather, those claims require

merely a side-by-side comparison of the MBEP and the FPA to determine if the

FPA's proscriptions have been violated.

        Mazda also contends, for the first time, that NJ CAR lacks statutory standing

to bring claims against Mazda because it is not a "franchisee" permitted to bring

claims under the New Jersey Franchise Practices Act ("FPA"). First, Mazda is


                                          2
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 10 of 41 PageID: 607




precluded from raising this argument in a subsequent motion to dismiss under the

Federal Rules of Civil Procedure, which prohibit parties from raising arguments

based on an alleged failure to state a claim upon which relief can be granted that

were omitted from an initial motion to dismiss. Even if the Court were to bypass

the Rules, NJ CAR has the right to pursue relief under the Declaratory Judgment

Act on behalf of its dealer members for alleged violations of the FPA under the

applicable case law. NJ CAR's members indisputably constitute franchisees

permitted to file complaints based on FPA violations. Moreover, NJ CAR's

interests as a long-standing advocacy organization formed to protect its dealer

members' interests are perfectly aligned with the interests of franchisees -- most

particularly, motor vehicle dealers -- that the FPA was enacted and amended to

protect.

        Accordingly, the Court should deny Mazda's second motion to dismiss.

                             STATEMENT OF FACTS

        A.    The Parties.

        Plaintiff, NJ CAR, a New Jersey not for profit corporation founded in 1918,

is a trade association consisting of franchised new motor vehicle dealers in the

State of New Jersey. Certification of James B. Appleton dated November 30, 2018

("Appleton Cert."), ¶2 (Docket Entry No. 12). There are approximately 500

members of NJ CAR, sixteen of which are Mazda franchised dealers in New



                                         3
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 11 of 41 PageID: 608




Jersey, and each of which is a "franchisee" as that term is defined in the FPA, a

remedial statute regulating franchise relationships. Id., ¶6; N.J.S.A. 56:10-3(c).

        NJ CAR serves the interests of its motor vehicle dealer members in several

different ways: (1) it promotes the interests of franchised new car and truck

retailers with governmental entities, the media and the public at large; (2) it

provides its members with information on statutory, regulatory, and legislative

matters affecting the interests of motor vehicle retailers; (3) it offers educational

and training programs to employees of its members on best business practices, to

enhance their professionalism and expertise and to promote compliance with law;

and (4) it offers services to its members to enhance their businesses and that

comply with legal requirements. Appleton Cert., ¶3.

        In addition, NJ CAR also seeks to protect the interests of motor vehicle

consumers by (1) providing them with comprehensive information related to their

vehicle purchases; (2) promoting fair competition among its dealer members, (3)

ensuring consumer access to multiple fairly competing dealerships throughout the

State; (4) facilitating dialogue between consumers and dealerships in the event of a

dispute; and (5) prioritizing the safety of drivers by ensuring that multiple

dealerships can service their vehicle and address any safety recalls. Id., ¶4.

        NJ CAR also actively represents New Jersey motor vehicle dealers in

legislative and regulatory matters, (id., ¶5), and periodically participates as a party


                                          4
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 12 of 41 PageID: 609




or as amicus curiae in litigation in state and federal court regarding the interests of

its membership. E.g., NJ CAR v. DaimlerChrysler Motors Corp., 107 F. Supp. 2d

495 (D.N.J. 1999); NJ CAR v. Ford Motor Co. d/b/a Lincoln Motor Co., Docket

No. MER-L-234-20 (Law Div. 2020); Goffe v. Foulke Mgmt. Corp., 238 N.J. 191

(2019); Duke v. All Am. Ford, Inc., 2018 WL 3596274 (App. Div. 2018); In re

New Jersey State Contract A71188, 422 N.J. Super. 275 (App. Div. 2011);

Bosland v. Warnock Dodge, Inc., 197 N.J. 543 (2009); Gross v. TJH Auto. Co.,

380 N.J. Super. 176 (App. Div. 2005); General Motors Acceptance Corp. v. Cahill,

375 N.J. Super. 553 (App. Div. 2005).

        Defendant, Mazda, a California corporation founded in 1970, manufactures

and markets motor vehicles for sale through dealers in the State of New Jersey and

throughout the United States. Appleton Cert., ¶¶7-8. Mazda's line of vehicles

includes sedans, hatchbacks, crossovers, SUVs and sports cars. Id., ¶8. Mazda is a

"franchisor" as that term is defined in the FPA. N.J.S.A. 56:10-3(c).

        B.    The New Jersey Legislature Enacted The New Jersey
              Franchise Practices Act Nearly Fifty Years Ago To Protect
              Franchisees From Abusive Practices Of Franchisors.

        In 1971, the New Jersey Legislature enacted the FPA to protect franchisees

from franchisor abuses arising from the unequal bargaining power in the

franchisor-franchisee relationship. P.L. 1971 c.356; N.J.S.A. 56:10-2. In the




                                          5
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 13 of 41 PageID: 610




Statement accompanying the original bill, Assembly Bill 2063 (1971), the

Legislature explained the rationale for this critical legislation:

              New Jersey would do the same in this bill which, through
              the courts, would rule out arbitrary and capricious
              cancellation of franchises while preserving the right of
              franchisors to safeguard their interests through the
              application of clear and nondiscriminatory standards.
              The bill would protect the substantial investment tangible
              and intangible of both parties in the various franchises. It
              would rule out economic coercion as a business tactic in
              this most sensitive field.

              The New Jersey Legislature has been asked many times
              in the past to deal on a piecemeal basis with various
              problems growing out of the franchise relationship. This
              bill would provide a comprehensive statutory formula for
              resolving a wide range of questions growing out of the
              franchise relationship.

Westfield Ctr. Serv. v. Cities Serv. Oil Co., 158 N.J. Super. 455, 471 (Ch. Div.),

supplemented, 162 N.J. Super. 114 (Ch. Div. 1978), aff d and remanded, 172 N.J.

Super. 196 (App. Div. 1980), aff d, 86 N.J. 453 (1981).

        Several times since the Legislature enacted the FPA, the New Jersey

Supreme Court has commented on its legislative intent to provide broad

protections for franchisees in New Jersey. Shortly after it was enacted, the court

noted that the Legislature had "declared that distribution and sales through

franchise arrangements in New Jersey vitally affect the general economy of the

State, the public interest and the public welfare." Shell Oil Co. v. Marinello, 63

N.J. 402, 409 (1973). It pointed out that the Legislature was motivated to enact the

                                           6
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 14 of 41 PageID: 611




FPA to mitigate the unfair leverage that a franchisor had over a franchised dealer.

Ibid. The court recognized that, upon the establishment of a franchise, the

franchisor possesses substantial leverage over the franchisee on account of the

franchisee's investment in its franchise, including time expended, expenses

incurred, and efforts exhausted to generate business and customer good will, which

the franchisee risks losing in its entirety at the whim of the franchisor. Ibid. The

franchisor, on the other hand, incurs no such risk because it can easily replace the

former franchisee at the location while continuing to reap the benefits of the former

franchisee's efforts, time and money. Ibid.

       Since enacting the FPA, the Legislature has amended it on multiple

occasions particularly to address the continuing disparity in bargaining power in

the automotive franchisor-franchisee relationship and rectify specific abusive

franchisor tactics in the motor vehicle sales industry. Specifically, in 1989, the

Legislature amended and further strengthened the FPA to address and remediate

the "inequality of bargaining power [that] continue[d] to exist between motor

vehicle franchisors and motor vehicle franchisees." N.J.S.A. 56:10-7.2. In 2011,

the Legislature again amended the FPA to "[define] the relationship and

responsibilities between motor vehicle franchisors and motor vehicle franchisees."

P.L. 2011 c. 66, § 2; N.J. Assem. Floor State., A.B. 3722, 1/20/2011. The




                                         7
#115879822
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 15 of 41 PageID: 612




Legislature explained that the amendments were necessary to modernize the FPA

to address specific abuses of power that had recently arisen:

              Over the years, the "Franchise Practices Act" has been
              amended to keep pace with changing market conditions
              and to address new threats to the consumer and the public
              interest in the franchise system. Recent developments in
              the auto industry have highlighted the unequal bargaining
              position of dealers vis-a-vis manufacturers. Dozens of
              New Jersey new car dealerships and thousands of
              dealership jobs have been lost. New Jersey consumers
              and the economy have suffered as a result.

              This bill is intended to protect New Jersey new car
              dealerships and their employees from further economic
              dislocation imposed by automakers. The bill is designed
              to level the playing field on which auto franchisees and
              auto franchisors do business, and to protect the consumer
              and the public interest in a strong and secure franchise
              system of responsible local businesses.

N.J. Assem. Comm. State., A.B. 3722, 1/20/2011.

        C. Mazda Implements A Brand Experience Program That Creates
            Price Differentials Through Discounts Or Bonuses And Denies
            Benefits To Mazda Dealers That Do Not Comply With Certain
            Facility Obligations.

        Despite the enactment of the FPA and amendments thereto, in 2018, Mazda

introduced the Mazda Brand Experience Program 2.0 ("MBEP") and began

implementing it on July 3, 2018. Appleton Cert., ¶9 & Exh. B. The MBEP

establishes an elaborate two-tiered pricing regime that enables Mazda dealers to

earn discounts or bonuses for each vehicle a dealer sells based on its compliance

with certain conditions. Id., ¶10 & Exh. B.        The MBEP offers these tiered

                                         8
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 16 of 41 PageID: 613




discounts or bonuses as a percentage of the Manufacturer's Suggested Retail Price

("MSRP") on a per vehicle basis ranging from 6.5% to 0% depending on the

degree of compliance with the MBEP. Id., ¶11 & Exh. B. Mazda is only

guaranteeing payments under the MBEP for compliance therewith for a four-year

period. Id., ¶21 & Exh. B.

        To qualify for any payments under the MBEP, a Mazda dealer must achieve

several base qualifiers. Those Mazda dealers that achieve all of the base qualifiers

are eligible for two discounts. Id., ¶12 & Exh. B. One is a brand commitment

element payment based on facilities and other requirements that provides up to a

4.5% discount. Id., ¶13 & Exh. B. Specifically, Mazda dealers that have an

exclusive Mazda facility that incorporates all Mazda required image elements,

satisfies other "base elements" and employs a Dedicated Exclusive General

Manager are designated as Retail Evolution ("RE") dealers that qualify for the full

4.5% brand commitment element discount or bonus. Id., ¶14 & Exh. B. Mazda

dealers that satisfy all of these facility elements but that do not employ a Dedicated

Exclusive General Manager are designated as exclusive dealers that qualify for

2.8% of the 4.5% brand commitment element discount or bonus. Id., ¶15 &

Exh. B. Mazda dealers that have an exclusive Mazda showroom that does not

incorporate all Mazda required image elements are designated as exclusive

showroom dealers that only qualify for 1.0% of the 4.5% brand commitment


                                          9
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 17 of 41 PageID: 614




element discount or bonus. Id., ¶16 & Exh. B. Mazda dealers that do not have an

exclusive Mazda facility are designated as dual dealers that do not qualify for any

portion of the 4.5% brand commitment element discount or bonus. Id., ¶17 &

Exh. B.

        The MBEP also contains a customer experience element payment based on

Mazda's calculation of "customer experience" at the dealership. It provides up to a

2.0% discount off MSRP. Id., ¶18 & Exh. B. Although RE dealers, exclusive

dealers, exclusive showroom dealers and dual dealers all are eligible for this

discount, only those Mazda dealers that meet the customer experience

requirements each quarter receive the 2.0% customer experience element discount

for that quarter. The others receive nothing. Id., ¶19 & Exh. B.

        In sum, Mazda dealers have the potential to earn the following discounts

(but some dealers will receive less or no discount at all):

       Type of Mazda Dealer                          MBEP Discount
              RE Dealer                     Up to 6.5% of MSRP per vehicle sold
          Exclusive Dealer                  Up to 4.8% of MSRP per vehicle sold
     Exclusive Showroom Dealer              Up to 3.0% of MSRP per vehicle sold
             Dual Dealer                    Up to 2.0% of MSRP per vehicle sold

Id., ¶20 & Exh. B. For comparison purposes, on a vehicle with an MSRP of

$30,000, a 6.5% discount comes to $1,950 per vehicle giving such dealers a

significant price advantage over dealers that receive lesser or no discounts. For

example, the most an exclusive dealer can receive is $1,440; an exclusive


                                          10
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 18 of 41 PageID: 615




showroom dealer $900 and a dual dealer $600. Dealers that do not qualify for the

Customer Experience discount would receive $600 less.

        D.    NJ CAR Filed The Present Action Alleging That The Mazda
              Brand Experience Program Violates The Franchise Practices Act.

    On October 2, 2018, NJ CAR filed this action against Mazda seeking a

declaratory judgment finding and declaring that the MBEP violates the FPA on its

face, and that Mazda's implementation of the MBEP in the State of New Jersey is

thus unlawful. NJ CAR also seeks an injunction restraining Mazda from

continuing to apply the MBEP in New Jersey. Id., Exh. D. NJ CAR contends that

the MBEP violates three provisions of the FPA included among the 2011

amendments enacted specifically to address abuses of power that had arisen in the

automotive industry:

    • The MBEP's provision of per-vehicle discounts to Mazda dealers based on
      their level of achievement of certain criteria creates vehicle price
      differentials up to 6.5% of the MSRP per vehicle among dealers in violation
      of N.J.S.A. 56:10-7.4(h);

    • The MBEP's denial of a benefit (i.e., a per-vehicle discount or bonus) to
      Mazda dealers that do not provide or construct an exclusive, image-
      compliant facility, notwithstanding Mazda's failure to even attempt to
      demonstrate in the MBEP that the costs of such facilities can be justified by
      Mazda dealers, or to offer exemptions to dealers who cannot reasonably
      comply, violates N.J.S.A. 56:10-7.4(1); and

    • The MBEP's denial of a benefit (i.e., a per-vehicle discount or bonus) to
      Mazda dealers that do not provide or construct an exclusive facility but
      rather use their facilities for multiple brands (dual) violates N.J.S.A. 56:10-
      7.4(j).

Id., Exh. D at ¶28.

                                         11
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 19 of 41 PageID: 616




         In the complaint, NJ CAR asserts that it "has standing to bring this action to

protect the legal rights of its members under the FPA from facial violation by

Mazda and to protect the interests of all of its members generally in ensuring

compliance with the FPA's provisions." Id.,116.

        E.     The Court Granted Mazda's Initial Motion To Dismiss The
               Complaint Without Prejudice Based On Its Finding That NJ CAR
               Lacks Standing to Plead Its Claims Against Mazda.

        On November 8, 2018, Mazda filed a motion to dismiss NJ CAR's

complaint pursuant to Fed. R. Civ. P. 12(b)(1) for lack of standing. Mazda argued

that NJ CAR did not satisfy any of the three prongs of the test for associational

standing established in Hunt v. Wash. State Apple Advert. Comm'n, 432 U.S. 333,

343 (1977).

        On July 30, 2019, the Court granted Mazda's motion and dismissed NJ

CAR's Complaint without prejudice. The Court first analyzed the first I Iunt prong

-- whether NJ CAR's members had standing to sue in their own right -- and found

that NJ CAR satisfied this factor because NJ CAR identified its members and

specifically described the harm suffered by at least one of its members as a result

of the implementation of the MBEP in violation of the FPA.

        The Court then analyzed the second Hunt prong: whether the interests that

NJ CAR seeks to protect in this lawsuit are germane to its purpose. The Court

found that NJ CAR did not satisfy this prong because its position in the lawsuit is


                                           12
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 20 of 41 PageID: 617




not consistent with the interests of the majority of its members. In other words, the

Court found that a serious conflict of interest existed between NJ CAR and a

majority of its members that defeated its associational standing.

        The Court decided that it did need to consider the third prong of the Hunt

inquiry based on its finding that NJ CAR had not satisfied the second Hunt prong.

The Court remarked that "each prong must necessarily be fulfilled for a

determination of standing."'

        F.    The Third Circuit Court Of Appeals Reversed The Court's Order
              And Held That NJ CAR Has Associational Standing.

        On October 22, 2019, NJ CAR filed its appeal from the District Court's

Order dismissing the Complaint. In opposition to NJ CAR's appeal, Mazda

contended that NJ CAR did not satisfy either the second prong or the third prong of

the associational standing test, and addressed each in detail. In response, NJ CAR

addressed both the second and third elements of the Hunt test in its reply brief,

arguing that it satisfied both of those factors and thus has associational standing to

bring this case.

        On April 28, 2020, in a precedential opinion, the Court of Appeals reversed

the Court's Order dismissing the Complaint and held that NJ CAR has




IThe Court also denied NJ CAR's motion for summary judgment as moot based
on its decision granting Mazda's motion to dismiss.

                                         13
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 21 of 41 PageID: 618




associational standing to pursue the claims in the Complaint on behalf of its

members. NJ CAR v. Mazda Motor of Am., Inc., 957 F.3d 390 (3d Cir. 2020).

        The Court of Appeals correctly recited the three prongs of the Hunt

associational standing test and briefly summarized the Court's ruling on each

prong. Id. at 392-93. The Court of Appeals agreed with the Court's analysis of the

first Hunt factor, finding that "it is obvious on the face of the complaint at least

some of the Mazda dealers in the Coalition suffer competitive harm due to

implementation of the MBEP        the program itself expressly discriminates among

Mazda dealers." Id. at 392. With respect to the second Hunt factor, the Court of

Appeals disagreed with the Court's determination that NJ CAR cannot possibly be

protecting the interests of its members. The Court of Appeals found that the Court

impermissibly limited NJ CAR's lawsuit to a single theory of harm, and that NJ

CAR was seeking to vindicate the rights of its members and bring competitive

balance back among them. Id. at 393.

        While the Court of Appeals did not expressly address the third Hunt factor,

it clearly expressed its "holding to the conclusion that [NJ CAR] has association

standing to bring this case." Id. at 394 n.3.




                                          14
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 22 of 41 PageID: 619




         G.    The Court Of Appeals Denied Mazda's Petition For Rehearing
               Seeking In Part A Review Of Its Decision On The Third Hunt
               Factor.

         On June 11, 2020, Mazda filed a petition for panel rehearing or rehearing en

banc seeking further review of the Court of Appeals' decision. In pertinent part,

and despite the Court of Appeals' clear holding that NJ CAR has associational

standing, Mazda petitioned the Court of Appeals to clarify that this Court may rule

on the third Hunt factor regarding the individual participation requirement on

remand. On June 26, 2020, the Court of Appeals denied the petition.

                             STANDARD OF REVIEW

        Pursuant to Rule 12(b)(1), a defendant may bring a motion to dismiss on the

basis that the Court lacks subject-matter jurisdiction over the action filed by the

plaintiff. Where the defendant is attacking subject-matter jurisdiction on the face

of the complaint, "the court must accept as true all material allegations of the

complaint and construe that complaint in favor of the non-party." Maertin v.

Armstrong World Indus., 241 F. Supp. 2d 434, 445 (D.N.J. 2002). "The court's

focus must not be on whether the factual allegations would entitle the plaintiff to

relief, but instead should be on whether this Court has jurisdiction to hear the claim

and grant relief." Ibid.

        A party may also bring a motion to dismiss under Rule 12(b)(6). A

complaint should only be dismissed pursuant to Rule 12(b)(6) when it is clear that



                                          15
#11587982.2
 Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 23 of 41 PageID: 620




     no relief can be granted under any set of facts that could be proved by the plaintiff

     consistent with the allegations. On such a motion to dismiss, "courts accept all

     factual allegations as true, construe the complaint in the light most favorable to the

     plaintiff, and determine whether, under any reasonable reading of the complaint,

 the plaintiff may be entitled to relief." Fowler v. UPMC Shadyside, 578 F.3d 203,

 210 (3d Cir. 2009).

                                   LEGAL ARGUMENT

I.         MAZDA'S SECOND MOTION TO DISMISS SHOULD BE DENIED
           BECAUSE NJ CAR HAS ASSOCIATIONAL STANDING TO BRING
           THIS ACTION

           A.     The Third Circuit Court Of Appeals Has Already Held That NJ
                  CAR Has Associational Standing To Bring This Action.

           Mazda first contends that NJ CAR cannot satisfy the third prong of the Hunt

 test because the claims asserted by NJ CAR and the relief it seeks requires the

 individual participation of its Mazda dealer members in this action. The Third

 Circuit Court of Appeals, however, already considered and rejected this argument

 in holding that NJ CAR has associational standing to bring this case. Accordingly,

 the Court should bar relitigation of this issue under the law of the case doctrine and

 stare decisis principles.

           "It is axiomatic that on remand for further proceedings after decision by an

 appellate court, the trial court must proceed in accordance with the mandate and

 the law of the case as established on appeal." Bankers Trust Co. v. Bethlehem


                                              16
 #11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 24 of 41 PageID: 621




Steel Corp., 761 F.2d 943, 949 (3d Cir. 1985). "A trial court must implement both

the letter and spirit of the mandate, taking into account the appellate court's

opinion and the circumstances it embraces." Ibid.; cf. Camden County Historical

Soc'y v. Dep't of Trans., 371 F. Supp. 3d 187, 190 n.6 (D.N.J. 2019) ("A court

must follow the precedents established by the court(s) directly above it. District

courts must follow . . . those issued by whichever court of appeals has revisory

jurisdiction over its decisions."); Eulitt ex rel. Eulitt v. Me., Dep't of Educ., 386

F.3d 344, 348 (1st Cir. 2004) (Stare decisis "precludes the relitigation of legal

issues that have previously been heard and authoritatively determined.").

        The Court should proceed in accordance with the Court of Appeals'

established holding that NJ CAR has associational standing to bring this action. In

opposition to NJ CAR's appeal of the Court's Order dismissing the Complaint,

Mazda argued that NJ CAR did not satisfy the third prong of the Hunt test. The

Court of Appeals, in reversing the Court's Order, unambiguously declared its

"holding" as "the conclusion that the Coalition has association standing to bring

this case." NJ CAR v. Mazda, 957 F.3d at 394 n.3. The Court of Appeals could

only have issued such a holding if it determined that NJ CAR satisfied all three

prongs, including the third prong, of the associational standing test established in

Hunt. The Court previously recognized this, having stated in its prior decision that

"each prong must necessarily be fulfilled for a determination of standing."


                                         17
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 25 of 41 PageID: 622




Thereafter, Mazda even filed a petition for panel rehearing or rehearing en banc

seeking, in part, a reconsideration of its decision as to the third prong, and the

Court of Appeals summarily denied the petition. Were the Court to grant Mazda's

motion to dismiss on these grounds, its decision would be entirely inconsistent

with that of the Court of Appeals; it would effectively be ruling that NJ CAR lacks

associational standing to bring this case after the Court of Appeals held that NJ

CAR has associational standing to bring this case. The Court is thus bound to the

Court of Appeals' decision on NJ CAR's associational standing and Mazda is

barred from relitigating this same issue before the Court.

        B.    NJ CAR Satisfies The Third Prong Of The Associational Standing
              Test Because Its Lawsuit Seeking Solely Declaratory and
              Injunctive Relief Does Not Require Individual Member
              Participation.

        If the Court is still inclined to consider and rule on the merits of Mazda's

argument, it should find that NJ CAR meets the third prong of the Hunt test.

While NJ CAR has already briefed this issue to the Court and the Court of

Appeals, for purposes of convenience, it will restate its position below.

        To bring claims on behalf of its members, the third prong of the

associational standing test requires NJ CAR to demonstrate that "neither the claim

asserted nor the relief requested requires the participation of individual members in

the lawsuit." Hunt, 432 U.S. at 343. Because NJ CAR can prosecute this matter

without individual participation of dealer members, it has standing to pursue

                                         18
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 26 of 41 PageID: 623




claims seeking injunctive and declarative relief against Mazda on behalf of its

members. Hunt, 432 U.S. at 343; Pennsylvania Prison Soc'y v. Cortes, 622 F.3d

215, 228 (3d Cir. 2010).

         The Supreme Court has declared that "once an association has satisfied

Hunt's first and second prongs assuring adversarial vigor in pursuing a claim for

which member Article III standing exists, it is difficult to see a constitutional

necessity for anything more." United Food & Comm. Workers Union Local 751 v.

Brown Group, Inc., 517 U.S. 544, 556 (1996). The Court stated that "the third

prong of the associational standing test is best seen as focusing on [] matters of

administrative convenience and efficiency, not on elements of a case or

controversy within the meaning of the Constitution." Id.

        Consistent with this declaration, "[t]he Supreme Court has repeatedly held

that requests by an association for declaratory and injunctive relief do not require

participation by individual association members" and thus those associations have

satisfied the third prong. See, e.g., Hospital Council of W. Pa. v. City of

Pittsburgh, 949 F.2d 83, 89 (3d Cir. 1991) (reversing district court's holding that

the Council lacked associational standing because "[i]t is clear that the Council's

request for declaratory and injunctive relief does not require participation by

individual members"); Comite de Apoyo a los Trabajadores Agricolas v. Perez,

148 F. Supp. 3d 361, 371 (D.N.J. 2015) (asserting that "requests by an association


                                        19
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 27 of 41 PageID: 624




for declaratory and injunctive relief do not require participation by individual

association members").

        The Supreme Court "has distinguished such requests for declaratory and

injunctive relief from requests for individualized damages of association

members." Hosp. Council, 949 F.2d at 89. Moreover, even where a lawsuit will

require some individual association members to provide discovery and trial

testimony, such lawsuits do not require participation of individual members unless

"participation by each [allegedly] injured party" would be necessary. Id. at 90.

        In Contractors Ass'n of E. Pa. v. City of Phila., 945 F.2d 1260 (3d Cir.

1991), the Court of Appeals, agreeing with the district court's analysis, held that

associations of contractors satisfied the third prong of the Hunt test because there

was no need for individual member participation. Contractor's Ass'n, 945 F.2d at

1264 (citing Contractor's Ass'n of E. Pa., Inc. v. City of Phila., 735 F. Supp. 1274,

1281-87 (E.D. Pa. 1990)). There, the associations sought a declaratory judgment

stating that a municipal ordinance violated the Equal Protection Clause and an

injunction restraining its continued implementation and enforcement. The district

court found that participation of individual members was not necessary because the

court could adjudicate the associations' claims based on a comparison of the

ordinance with the Constitution. Specifically, the court stated that "[t]he matter of

the Ordinance's constitutionality . . is a pure question of law, and thus similar to


                                         20
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 28 of 41 PageID: 625




the matter before the Supreme Court in Brock. " Id. at 1285. The court added that

"[t]he question of whether the Ordinance violates the Equal Protection Clause of

the Fourteenth Amendment can be adjudicated without reference to the particular

circumstances of members of the plaintiff associations." Id. at 1285-86.

        This matter is similar to the claims and relief sought in Contractors

Association. NJ CAR is seeking only declaratory and injunctive relief against

Mazda in this action. Specifically, NJ CAR seeks a declaratory judgment that the

MBEP violates the FPA on its face, and that Mazda's implementation of the

MBEP in New Jersey is unlawful. NJ CAR also seeks an injunction restraining

Mazda from continuing to apply the MBEP in New Jersey. NJ CAR contends that

the MBEP violates three distinct subsections of the FPA, a "pure question of law."

See N.J.S.A. 56:10-7.4(h), (j), and (1).

        Participation by individual NJ CAR members is not needed by the Court to

determine that the MBEP violates the FPA. First, subsection (h) requires that

motor vehicle franchisors sell all comparably equipped motor vehicles to all

dealers in New Jersey at the same price without differential in discount, allowance,

credit or bonus. N.J.S.A. 56:10-7.4(h). NJ CAR's complaint alleges that the

MBEP's provision of per-vehicle discounts to Mazda dealers based on their level

of achievement of certain criteria creates several distinct vehicle price differentials

up to 6.5% of the MSRP per vehicle among dealers in violation of subsection (h).


                                           21
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 29 of 41 PageID: 626




To make such a determination, this Court need look no further than a side-by-side

comparison of the MBEP's provisions with the straightforward language of the

FPA. No individual dealer participation is necessary to establish the existence of

price differentials per vehicle. Moreover, Mazda's argument that the Court needs

individual participation to ascertain the "effective cost" of each vehicle sold to

each dealer fails to appreciate the fact that Mazda's sale of comparatively equipped

vehicles to dealers at different prices alone, regardless of any costs a dealer had to

incur to become eligible for a different and lower price, triggers a violation under

the statute, a conclusion that can readily be reached without individual dealer

participation.

        Second, subsection (j) bars motor vehicle franchisors from requiring their

new motor vehicle franchisees to use their facilities exclusively for the motor

vehicle franchisor's brand even where the dealer's facility has ample space for

multiple vehicle brands, and from interfering or attempting to interfere with the

manner in which the dealer uses its facility. N.J.S.A. 56: 1 0-7.4(j). NJ CAR's

complaint alleges that the MBEP's denial of a benefit, in the form of a per-vehicle

discount or bonus, to Mazda dealers that do not provide for an exclusive Mazda

facility and rather use their facilities for multiple (dual) brands violates subsection

(j). No information or documents beyond the MBEP and text of the FPA is needed

to prove this allegation.


                                          22
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 30 of 41 PageID: 627




         Mazda contends that dealer participation is needed so that it can prove that

the MBEP is a voluntary agreement between Mazda and all of its franchisees under

an exception to this subsection. For Mazda to characterize the MBEP as an

agreement, let alone a voluntary agreement, after it unilaterally prepared,

implemented and imposed the program, strains all credulity and if anything only

highlights the coercive nature of this practice that the FPA was enacted to end.

         Third, subsection (1) prohibits motor vehicle franchisors from taking actions

to compel financially unjustified facility modifications, or that punish or deny

benefits to those dealers which do not comply with such manufacturer demands.

N.J.S.A. 56:10-7.4(1). NJ CAR's complaint alleges that the MBEP's denial of a

benefit, in the form of a per-vehicle discount or bonus, to Mazda dealers that do

not comply with Mazda's demands regarding the construction of an exclusive,

image-compliant facility, or failure to offer exemptions to dealers who cannot

reasonably comply, violates subsection (1). Proof of this FPA violation requires no

more than a review of the terms of the MBEP to confirm that benefits are withheld

if such an exclusive facility is not built, and a review of the FPA to confirm that

the statute prohibits the denial of benefits.

        Mazda's only possible defense to the MBEP's violation of N.J. S .A. 56: 1 0-

7.4(1) would be if Mazda could demonstrate that an affected dealer will be able to

"earn a reasonable return on his total investment" and the "full return of his total


                                           23
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 31 of 41 PageID: 628




investment in such facility or from such operational modifications within 10

years." The burden of so demonstrating is on Mazda and logically such

demonstration must occur at the time the attempt to require the modification is

made, and before any penalty is imposed or benefit denied. Mazda has now been

implementing the MBEP for more than two years, and has penalized and denied

benefits to dealers that have not had the required facilities and dedicated General

Manager. Yet, Mazda produced no evidence that it has ever performed or

undertaken any analysis at all to determine whether the dealership modifications in

the MBEP are financially justified for any of, let alone all of, its affected dealers in

New Jersey. If Mazda could meet its burden of proof under this section, surely

Mazda would have submitted its analysis in opposition to NJ CAR's summary

judgment motion more than one and a half years ago.

        Finally, Mazda argues that the Court's decision in NJ CAR v.

DaimlerChrysler Motors Corp., 107 F. Supp. 2d 495 (D.N.J. 1999) holding that NJ

CAR had associational standing to bring the matter is distinguishable from this

matter as to the third Hunt prong. In DaimlerChrysler, the plaintiff automobile

dealers' association sought a preliminary injunction under the FPA against the

defendant manufacturer's threatened or actual imposition of $400-per-vehicle

wholesale price increase in response to an individual dealer's request for higher

warranty parts reimbursements. The Court found that the participation of the


                                          24
#11587982.2
  Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 32 of 41 PageID: 629




      individual members was not required in that case as NJ CAR was only seeking

      injunctive relief. Id. at 501 n.5. Mazda attempts to distinguish DaimlerChrysler by

      stating that while the imposition of the surcharge would affect all New Jersey

      DaimlerChrysler dealers in the same way, in this matter, a consideration of

      individual dealer costs and benefits is required to determine if the MBEP is lawful.

      Similar to DaimlerChrysler, however, all of the Mazda dealers are subject to the

      MBEP and all will not receive any benefits if they do not comply with the MBEP's

  violative requirements.

            Accordingly, NJ CAR satisfies the third Hunt factor and has associational

  standing to bring this lawsuit on behalf of its members.

II.         MAZDA'S SECOND MOTION TO DISMISS SHOULD BE DENIED
            BECAUSE MAZDA IS FORECLOSED FROM RAISING A
            STATUTORY STANDING ARGUMENT IN THIS MOTION, AND IN
            ANY EVENT, NJ CAR HAS THE RIGHT TO SUE MAZDA ON
            BEHALF OF ITS MEMBERS

            A.    Mazda Is Barred From Raising A Statutory Standing Argument
                  On Its Successive Motion To Dismiss Under The Federal Rules Of
                  Civil Procedure.

            Mazda also contends in its second motion to dismiss that NJ CAR lacks

  statutory standing to bring a lawsuit against Mazda based on FPA violations. The

  Federal Rules of Civil Procedure, however, prohibit a party from raising a defense

  in a subsequent motion to dismiss that was available but left out of its initial

  motion to dismiss. The Court should disregard this argument and deny the motion.



                                              25
  #11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 33 of 41 PageID: 630




         The Federal Rules of Civil Procedure impose restrictions on the filing of

successive motions to dismiss. "Except as provided in Rule 12(h)(2) or (3), a party

that makes a motion under [Rule 12] must not make another motion under [Rule

12] raising a defense or objection that was available to the party but omitted from

its earlier motion." Fed. R. Civ. Pro. 12(g)(2). This "consolidation rule" is

intended "to eliminate unnecessary delay at the pleading stage" by encouraging

"the presentation of an omnibus pre-answer motion in which the defendant

advances every available Rule 12 defense" simultaneously rather than "interposing

these defenses and objections in piecemeal fashion." Leyse v. Bank of Am. Nat'l

Ass'n, 804 F.3d 316, 320 (3d Cir. 2015).

        In Leyse, cited by Mazda in its moving brief, the Court of Appeals agreed

with the plaintiff that the district court erred in considering the defendant's second

Rule 12(b) motion to dismiss based on the argument that the plaintiff lacked

statutory standing to pursue his claims.2 The Court of Appeals found that the

second motion did not meet the Rule 12(h)(3) exception, which exempts only

motions to dismiss for lack of subject-matter jurisdiction, because "statutory


2
  While the Court of Appeals did not find that the district court's error in
considering the second motion to dismiss warranted reversal (it ultimately reversed
the district court's decision on its merits), the Court "emphasize[d] that district
courts should enforce Rule 12(g)(2) even if their failure to do so is not a ground for
reversal" because the "stringent application of Rule 12(g)(2) may motivate
defendants to consolidate their arguments in a single pre-answer motion" and
thereby avoid delay given the length of the appellate process.

                                         26
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 34 of 41 PageID: 631




standing is not jurisdictional." Leyse, 804 F.3d at 320. The Court also found that

the second motion did not meet the Rule 12(h)(2) exception because it was not a

Rule 7(a) pleading, not a motion raised at trial, and was not a Rule 12(c) motion

for judgment on the pleadings. Id. at 320-321. Thus, the Court concluded that

because no exception to Rule 12(g)(2) covered the defendant's successive motion,

it was improper for the district court to have considered that motion. Id. at 321;

see also Wallach v. Eaton Corp., 837 F.3d 356, 363 n.9 (3d Cir. 2016) ("Moreover,

because Appellees brought a 12(b)(6) motion in 2011 . . . they were prohibited

under Federal Rule of Civil Procedure 12(g)(2) from bringing their current

challenge to [the plaintiff's] statutory standing as a 12(b)(6) motion in 2014").

        It would also constitute error here for the Court to consider the argument in

Mazda's second Rule 12(b) motion to dismiss that NJ CAR lacks statutory

standing to pursue its claims. Mazda filed its first motion to dismiss on the

grounds that NJ CAR lacks associational standing pursuant to Rule 12(b)(1). The

argument that NJ CAR lacks statutory standing was available to Mazda -- NJ CAR

has always alleged that Mazda has violated the FPA -- but was omitted from

Mazda's first motion. Furthermore, for the same reasons expressed in Leyse,

Mazda's second motion to dismiss does not fall within either of the Rule 12(g)(2)

exceptions. Mazda acknowledges that its statutory standing argument is not an

argument that the Court lacks subject matter jurisdiction, and Mazda's second


                                         27
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 35 of 41 PageID: 632




motion is not a Rule 7(a) pleading, a motion raised at trial, or a Rule 12(c) motion

for judgment on the pleadings. Accordingly, the Court should rule that Mazda is

procedurally barred from bringing its subsequent Rule 12 motion to dismiss on

these grounds.

        B.    NJ CAR Has The Right To Sue Mazda Based On Its Violations Of
              The Franchise Practices Act.

        If the Court decides to consider the merits of Mazda's assertion that NJ CAR

cannot prove statutory standing, the Court should reject the argument because NJ

CAR has the right to sue Mazda on behalf of its members based on Mazda's

violations of the FPA.

        Unlike Article III standing, statutory standing is not jurisdictional. Leyse,

804 F.3d at 320. Statutory standing "goes to whether Congress has accorded a

particular plaintiff the right to sue under a statute, but it does not limit the power of

the court to adjudicate the case." Ibid. Embodied in this doctrine is the

"presum[ption] that a statutory cause of action extends only to plaintiffs whose

interests fall within the zone of interests protected by the law invoked." Id. at 324.

"In applying the zone of interest test, the Court has focused its inquiry on the

Congressional intent of the statute and whether the complainant's interests were

among the sorts of interests those statutes were specifically designed to protect."

Chem Serv., Inc. v. Envtl. Monitoring Sys. Lab.-Cincinnati of U.S. E.P.A., 12 F.3d

1256, 1262 (3d Cir. 1993).

                                          28
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 36 of 41 PageID: 633




         The Court of Appeals has "advocated a liberal employment of the zone of

interests test, explaining that it is not meant to be especially demanding." Oxford

Assocs. v. Waste Sys. Auth. of E. Montgomery County, 271 F.3d 140, 146 (3d Cir.

2001). The zone of interests test is not satisfied only "if the plaintiff's interests are

so marginally related to or inconsistent with the purposes implicit in the statute that

it cannot reasonably be assumed suit was intended to be permitted." Montone v.

City of Jersey City, 709 F.3d 181, 199 (3d Cir. 2013); see also Schering Corp. v.

FDA, 51 F.3d 390, 395 (3d Cir. 1995) ("The [zone of interests] test, however, is

not so stringent that it requires the would-be plaintiff to be specifically targeted by

Congress as a beneficiary of the statute.").

        Mazda does not, and cannot, contend that NJ CAR is not a party authorized

to file suit seeking relief under the Declaratory Judgment Act, the federal statute

under which NJ CAR is seeking relief on behalf of its members in this matter.

Under the Act, any court may declare the rights of any "interested party seeking

such declaration." 28 U.S.C. § 2201. NJ CAR clearly is an "interested party"

given the alignment of the purposes it serves and the interests of its members it is

seeking to protect in this lawsuit.

        Mazda instead contends that NJ CAR lacks statutory standing because it is

not a "franchisee" authorized to file a lawsuit based on alleged violations of the

FPA. The FPA provides that "[a]ny franchisee may bring an action against its


                                          29
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 37 of 41 PageID: 634




franchisor for violation of this act . . . to recover damages sustained by reason of

any violation of this act and, where appropriate, shall be entitled to injunctive

relief." N.J.S.A. 56:10-10.

         First, NJ CAR has filed this matter, and has established its constitutional

standing in this matter, on behalf of its members based on associational standing.

Associational standing effectively permits the association to stand in the shoes of

its members in pursuing claims seeking relief for its members. Indeed, the very

notion of associational standing to assert members' injuries arose in a matter where

the Supreme Court recognized that, for purposes of such standing, "the association

and its members are in every practical sense identical." United Food &

Commercial Workers Union Local 751 v. Brown Group, Inc., 517 U.S. 544, 552

(1996) (citing NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 459 (1958)).

        There is no dispute that NJ CAR's members all qualify as "franchisees" who

are permitted to bring actions under the FPA for violations of that statute. NJ CAR

has brought this lawsuit not seeking anything for itself, but rather, seeking relief on

behalf of the real parties in interest: its franchisee members. Accordingly, NJ

CAR, who effectively is standing in the shoes of its franchisee members, likewise

has the ability to do so.

        Courts addressing the "statutory standing" issue, which has particularly

arisen when determining whether a union has standing to pursue certain claims


                                          30
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 38 of 41 PageID: 635




under ERISA, have reached the same conclusion. In Southern Illinois Carpenters

Welfare Fund v. Carpenters Welfare Fund of Illinois, 326 F.3d 919 (7th Cir. 2003),

the court determined that a union could file a lawsuit under a provision of ERISA

that limited the right to sue to plan participants and beneficiaries. The court

recognized that the union was bringing the lawsuit on behalf of its members, and

that unions have constitutional standing to sue on behalf of its members provided

they satisfy the associational standing test. Id. at 922. The court thus concluded

that it did "not think that by confining the right to sue under [ERISA's] section

1132(a)(1) to plan participants and beneficiaries Congress intended to prevent

unions from suing on behalf of participants. The union in such a case is not

seeking anything for itself; the real plaintiffs in interest are plan participants."

Ibid.; see also Harju v. Olson, 709 F. Supp. 2d 699, 718 (D. Minn. 2010) (finding

that the union had associational standing to sue on behalf of its member as "it was

seeking to vindicate the rights of its members"); Self-Ins. Inst. of Am., Inc. v.

Korioth, 993 F.2d 479, 484 (5th Cir. 1993) (reversing district court's opinion that

plaintiff had no statutory standing under 29 U.S.C. § 1132 to maintain the action

because a trade association is not an enumerated party in § 502(a)(3) of ERISA);

Pennsylvania Fed'n v. Norfolk S. Corp. Thoroughbred Ret. Inv. Plan of Norfolk S.

Corp., 2004 WL 228685 (E.D. Pa. Feb. 4, 2004) (finding that the plaintiff union




                                        31
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 39 of 41 PageID: 636




had constitutional standing and statutory standing as an associational representative

of its members to pursue claims under ERISA).3

        Application of the zone of interests test yields the same result because NJ

CAR's interests clearly fall within the zone of interests protected by the FPA, the

law invoked in its lawsuit. NJ CAR's interests are the promotion of fair

competition among its dealer members, the advancement of its members' interests

in the FPA and compliance with New Jersey laws for the benefit of its members

and the public interest. The FPA protects those very interests; it is the very

essence of remedial legislation enacted and amended to ensure franchisees --

particularly, motor vehicle dealers -- are treated fairly by their franchisors and may

compete fairly among one another. As further explained by the Legislature, the

FPA "is intended to protect New Jersey new car dealerships and their employees

from further economic dislocation imposed by automakers. The bill is designed to

level the playing field on which auto franchisees and auto franchisors do business,

and to protect the consumer and the public interest in a strong and secure franchise

system of responsible local businesses."

        The adoption of Mazda's contention would also entirely defeat the purpose

and many benefits associated with associational standing. "[A]n association suing

3 Contrast New Jersey State AFL-CIO v. State of N.J., 747 F.2d 891 (3d Cir.1984)
(finding that union did not have statutory standing to pursue certain claims under
ERISA where it filed claims seeking relief on its own behalf rather than on behalf
of its members).
                                           32
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 40 of 41 PageID: 637




to vindicate the interests of its members can draw upon a pre-existing reservoir of

expertise and capital . . . specialized expertise and research resources relating to the

subject matter of the lawsuit that individual plaintiffs lack." International Union,

UAW v. Brock, 477 U.S. 274, 289 (1986). Additionally, "the primary reason

people join[,] . . . to create an effective vehicle for vindicating interests that they

share with others," is advanced. Id. at 290. "The very forces that cause individuals

to band together in an association will thus provide some guarantee that the

association will work to promote their interests." Ibid. It would be extremely

prejudicial to NJ CAR's members if NJ CAR, the very organization formed more

than a century ago to protect motor vehicle franchisees' interests, and having been

held to have associational standing, cannot pursue claims on its members' behalf

alleging violations of the very statute enacted to provide the same protections to its

members. Notably, Mazda ignores the express legislative intent of the FPA and

does not cite any case where an association's purpose was entirely thwarted as

Mazda seeks to do here.

        Mazda also asserts that permitting NJ CAR to proceed with this lawsuit

would deprive it of its defense under the FPA to demonstrate that a franchisee has

not substantially complied with its requirements. This is not an action by an

individual dealer in which that dealer seeks relief against Mazda. Rather, it is a

collective action brought on behalf of all dealers and to uphold New Jersey law.


                                          33
#11587982.2
Case 3:18-cv-14563-BRM-TJB Document 38 Filed 08/25/20 Page 41 of 41 PageID: 638




No specific individual dealer's interests are being promoted, and no monetary

damages or attorneys' fees are being sought As NJ CAR is only seeking

declaratory and injunctive relief pursuant to the associational standing doctrine,

Mazda's inability to utilize this defense causes no prejudice or unfairness to it.4

        Lastly, as noted in the Statement of Facts, NJ CAR has been bringing and

participating in these types of lawsuits on behalf of its members for the past few

decades when its members have been injured by wrongful practices. Its "statutory

standing" to do so has never been questioned. For the reasons set forth above, the

Court should likewise not question it and should hold that NJ CAR has the right to

bring this lawsuit on behalf of its members alleging FPA violations.

                                  CONCLUSION

        For all of the foregoing reasons, plaintiff NJ CAR respectfully requests that

the Court deny defendant Mazda's second motion to dismiss.

                                        Respectfully submitted,

                                        WILENTZ, GOLDMAN & SPITZER, P.A.
                                        Attorneys for Plaintiff, New Jersey Coalition
                                        of Automobile) ilers, Inc.

                                        By:
                                                   ANIEL J. KLUSKA
Dated: August 25, 2020

4
  Mazda also makes reference to several other states' franchise statutes. Reliance
on these other statutes is unavailing given the New Jersey Legislature's express
intent in enacting and amending the FPA, and the complete alignment of NJ
CAR's interests and the same interests that the FPA seeks to protect.

                                          34
#11587982.2
